NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         DEC 23 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 LAZARO BARTOLOME PORTILLO-                       No. 07-70092
 VALLADARES,
                                                  Agency No. A078-925-257
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Lazaro Bartolome Portillo-Valladares, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
application for asylum, withholding of removal, and the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008),

except to the extent that deference is owed to the BIA’s determination of the

governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th

Cir. 2004). We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

        We reject Portillo-Valladares’ claim that he is eligible for asylum and

withholding of removal on the basis of his anti-gang political opinion or his

membership in a particular social group, namely, young Salvadoran men who have

fled gang recruitment. See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir.

2009) (rejecting as a particular social group “young males in Guatemala who are

targeted for gang recruitment but refuse because they disagree with the gang’s

criminal activities”); Santos-Lemus v. Mukasey, 542 F.3d 738, 745-47 (9th Cir.

2008) (rejecting as a particular social group “young men in El Salvador resisting

gang violence”) (internal quotation omitted). Moreover, substantial evidence

supports the BIA’s finding that Portillo-Valadares failed to demonstrate the El

Salvadoran government was unwilling or unable to control his alleged persecutors.


JT/Research                                2                                      07-70092
See Castro-Perez v. Gonzales, 409 F.3d 1069, 1070-72 (9th Cir. 2005).

Accordingly, we deny the petition as to Portillo-Valladares’ asylum and

withholding of removal claims. See Barrios, 531 F.3d at 854.

        Substantial evidence also supports the BIA’s denial of CAT relief because

Portillo-Villadares did not establish a likelihood of torture by, at the instigation of,

or with the consent or acquiescence of the El Salvadoran government. See Arteaga

v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

        PETITION FOR REVIEW DENIED.




JT/Research                                 3                                     07-70092